DETAILED ACTION
1.	Claims 1-20 are currently pending. Claims 7-10 and 17-20 are withdrawn. Therefore, claims 1-6 and 11-16 are examined below. The effective filing date of the present application is 8/6/2020. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Election/Restrictions
3.	Applicant’s election without traverse of 1-6 and 11-16 in the reply filed on 10/19/2022 is acknowledged.

Claim Rejections -35 USC §101
4.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-6 and 11-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1-6 are directed toward a process (method). Claims 11-16 are directed to a server (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.


Regarding Step 2A [prong 1]
Claims 1-6 and 11-16 are directed toward the judicial exception of an abstract idea. Independent claim 11 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A computer-implemented method comprising:
receiving, by a payment server, a payment request associated with a payment account, wherein the payment request comprises details of the payment account;
identifying, by the payment server, flag information from the payment request indicating the payment account to be multi-configurable, when the payment request is from a payment gateway and the payment account is multi-configurable;
retrieving, by the payment server, a list of names of configuration details corresponding to the payment account from a routing service associated with the payment server;
identifying, by the payment server, if there is a pre-set name of configuration details as a primary configuration for the payment account;
providing, by the payment server, the list of names to a user associated with the payment account and the pre-set name for selection;
performing one of:
retrieving, by the payment server, configuration details, corresponding to the payment account from the routing service, which is selected as primary configuration details when the payment account is multi-configurable; or
retrieving, by the payment server, configuration details corresponding to a selected name from the list of names or the pre-set name from the routing service; and
routing, by the payment server, a payment transaction for the payment request to an issuer corresponding to the configuration details for completing the payment transaction.
The Applicant's Specification titled "Method and System for Routing Payment Transactions of a Payment Account" emphasizes the business need for data analysis, "At present, many users/customers use payment cards, such as credit cards and debit cards, as they come along with various rewards, such as cash-back, gift vouchers, redemptions, and the like. However, each payment card is unique and will have a specific configuration and benefits attributed to it which cannot be found on other payment cards. As an example, the credit card associated with a first issuer may provide cash- back rewards and the credit card associated with a second issuer may provide a gift voucher. If a user wishes to avail themselves with these benefits, then the user may need to carry two different credit cards. Technically, a credit card from the first issuer is not capable to avail the benefits of the second issuer. Hence, it may be difficult for the customers to hold multiple cards to gain the benefits from multiple issuers." (Spec. [0002]-[0003]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1 and 11 are directed to the abstract idea of processing multi-configurable payment, which is considered certain methods of organizing human activity because the bolded claim limitations pertain to legal or commercial interactions. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of processing multi-configurable payment. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite receiving a payment request, identifying flag information indicating a multi-configurable payment account, retrieving a list of names, identifying if there is a pre-set name configuration, providing the list of names to a user, performing one of: retrieving configuration details, which is selected as primary configuration details when the payment account is multi-configurable or retrieving configuration details corresponding to a selected name from the list of names or the pre-set name, and routing a payment transaction for the payment request to an issuer corresponding to the configuration details for completing the payment transaction , which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Dependent claims 2-6 and 12-16 further reiterate the same abstract ideas with further embellishments, such as Claim 2 (similarly claim 12) wherein the primary configuration details are selected when the payment request is from a Point of Sale (POS) device; Claim 3 (similarly claim 13) wherein the primary configuration details are selected from a list of names of configuration details provided to the POS device upon identifying the flag information from the payment request indicating the payment account to be multi-configurable; Claim 4 (similarly claim 14) wherein the payment request is received from the payment gateway when details of the payment account are provided at a merchant application, wherein the merchant application is associated with the payment gateway; Claim 5 (similarly claim 15) wherein the list of names of configuration details is provided on the merchant application for selection by the user when the payment request is received from the payment gateway; and Claim 6 (similarly claim 16) wherein the configuration details corresponding to the selected name is stored as the primary configuration details at the merchant application for future transactions, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1 and 11.

Regarding Step 2A [prong 2]
Claims 1-6 and 11-16 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claim 11) include the following additional elements which do not amount to a practical application:
Claim 1. A computer-implemented method comprising:
receiving, by a payment server, a payment request associated with a payment account, wherein the payment request comprises details of the payment account;
identifying, by the payment server, flag information from the payment request indicating the payment account to be multi-configurable, when the payment request is from a payment gateway and the payment account is multi-configurable;
retrieving, by the payment server, a list of names of configuration details corresponding to the payment account from a routing service associated with the payment server;
identifying, by the payment server, if there is a pre-set name of configuration details as a primary configuration for the payment account;
providing, by the payment server, the list of names to a user associated with the payment account and the pre-set name for selection;
performing one of:
retrieving, by the payment server, configuration details, corresponding to the payment account from the routing service, which is selected as primary configuration details when the payment account is multi-configurable; or
retrieving, by the payment server, configuration details corresponding to a selected name from the list of names or the pre-set name from the routing service; and
routing, by the payment server, a payment transaction for the payment request to an issuer corresponding to the configuration details for completing the payment transaction.
The bolded limitations recited above in independent claim 1 (Similarly claim 11 also including a processor and computer-readable media.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of payment server, processor, payment gateway, computer-readable media, and routing service which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "The processor 802 may include specialized processing units such as integrated system (bus) controllers, memory management control units, floating point units, graphics processing units, digital signal processing units, etc." (Spec. [0091]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claim 11) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for receiving a payment request, identifying flag information indicating a multi-configurable payment account, retrieving a list of names, identifying if there is a pre-set name configuration, providing the list of names to a user and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention uses payment networks for collection, analysis and routing of payment transactions on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-6 and 12-16 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1 and 11 respectively, for example, Claim 2 (similarly claim 12) wherein the primary configuration details are selected when the payment request is from a Point of Sale (POS) device; Claim 3 (similarly claim 13) wherein the primary configuration details are selected from a list of names of configuration details provided to the POS device upon identifying the flag information from the payment request indicating the payment account to be multi-configurable; Claim 4 (similarly claim 14) wherein the payment request is received from the payment gateway when details of the payment account are provided at a merchant application, wherein the merchant application is associated with the payment gateway; Claim 5 (similarly claim 15) wherein the list of names of configuration details is provided on the merchant application for selection by the user when the payment request is received from the payment gateway; and Claim 6 (similarly claim 16) wherein the configuration details corresponding to the selected name is stored as the primary configuration details at the merchant application for future transactions, but these features only serve to further limit the abstract idea of independent claims 1 and 11, furthermore, merely using/applying a given a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.


Regarding Step 2B
Claims 1-6 and 11-16 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claim 11) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A computer-implemented method comprising:
receiving, by a payment server, a payment request associated with a payment account, wherein the payment request comprises details of the payment account;
identifying, by the payment server, flag information from the payment request indicating the payment account to be multi-configurable, when the payment request is from a payment gateway and the payment account is multi-configurable;
retrieving, by the payment server, a list of names of configuration details corresponding to the payment account from a routing service associated with the payment server;
identifying, by the payment server, if there is a pre-set name of configuration details as a primary configuration for the payment account;
providing, by the payment server, the list of names to a user associated with the payment account and the pre-set name for selection;
performing one of:
retrieving, by the payment server, configuration details, corresponding to the payment account from the routing service, which is selected as primary configuration details when the payment account is multi-configurable; or
retrieving, by the payment server, configuration details corresponding to a selected name from the list of names or the pre-set name from the routing service; and
routing, by the payment server, a payment transaction for the payment request to an issuer corresponding to the configuration details for completing the payment transaction.
The bolded limitations recited above in independent claim 1 (Similarly claim 11 also including a processor and computer-readable media.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of payment server, processor, payment gateway, computer-readable media, and routing service. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a payment server, processor, payment gateway, computer-readable media, and routing service are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for routing service and payment server see MPEP §2106.05(d) (II) (ii) discussing receiving and transmitting data over a network; for a payment server and processor, see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for computer-readable media and routing service see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Additionally, see for payment server, processor, payment gateway, computer-readable media, and routing service, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-6 and 12-16 merely recite further additional embellishments of the abstract idea of independent claims 1 and 11 respectively, for example: Claim 2 (similarly claim 12) wherein the primary configuration details are selected when the payment request is from a Point of Sale (POS) device; Claim 3 (similarly claim 13) wherein the primary configuration details are selected from a list of names of configuration details provided to the POS device upon identifying the flag information from the payment request indicating the payment account to be multi-configurable; Claim 4 (similarly claim 14) wherein the payment request is received from the payment gateway when details of the payment account are provided at a merchant application, wherein the merchant application is associated with the payment gateway; Claim 5 (similarly claim 15) wherein the list of names of configuration details is provided on the merchant application for selection by the user when the payment request is received from the payment gateway; and Claim 6 (similarly claim 16) wherein the configuration details corresponding to the selected name is stored as the primary configuration details at the merchant application for future transactions. See above discussing on additional elements of payment server, processor, payment gateway, computer-readable media, and routing service. Specifically, for POS device and merchant application see MPEP §2106.05(d) (II) (ii) discussing receiving and transmitting data over a network. Additionally, see for POS device and merchant application see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer.
Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer and machine learning as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1 and 11 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-6 and 11-16 are directed to non-statutory subject matter under 35 U.S.C. § 101.

	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2016/0321663 to Batlle (“Batlle”) in view of U.S. Pat. Pub. No. 2012/0179558 to Fischer et al. (“Fischer”).

8.	With regards to claim 1 (similarly claim 11), Batlle disclosed the limitations of,
receiving, by a payment server, a payment request associated with a payment account, wherein the payment request comprises details of the payment account (See [0035] discussing the payment server receiving a communication from the merchant system including transaction information.);
identifying, by the payment server, flag information from the payment request indicating the payment account to be multi-configurable, when the payment request is from a payment gateway and the payment account is multi-configurable (See [0036] discussing the server sending to the merchant system card restriction information and [0053] discussing the merchant system transmitting the information to the server. The examiner is interpreting the sending of restrictions as a flag and the merchant system as a payment gateway. See also [0023] discussing the accounts as having configurable resource allocation rules and use restrictions.);
retrieving, by the payment server, a list of names of configuration details corresponding to the payment account from a routing service associated with the payment server (See [0036] discussing the server sending to the merchant system card restriction information and [0035] discussing the server verification of compliance with the card restrictions stored in the account information database. The examiner is interpreting the account information database as a routing service. See also [0050] discussing the different types of restrictions that can be used.); 
routing, by the payment server, a payment transaction for the payment request to an issuer corresponding to the configuration details for completing the payment transaction (See [0026] discussing completing the transaction by clearing and funding using the merchant's financial institution, a card network and other parties as required.).
Batlle is silent on the limitations of,
identifying, by the payment server, if there is a pre-set name of configuration details as a primary configuration for the payment account;
providing, by the payment server, the list of names to a user associated with the payment account and the pre-set name for selection;
performing one of:
retrieving, by the payment server, configuration details, corresponding to the payment account from the routing service, which is selected as primary configuration details when the payment account is multi-configurable; or
retrieving, by the payment server, configuration details corresponding to a selected name from the list of names or the pre-set name from the routing service; and
However, Fischer teaches at Figs. 7 and 14A, [0013], [0045], [0048], and [0063] that it would have been obvious to one of ordinary skill in the electronic transactions art to include identifying, by the payment server, if there is a pre-set name of configuration details as a primary configuration for the payment account (See [0045] discussing presenting of a list of accounts based on the approval setting. See also [0013] discussing the listing of pre-approved authentication to different accounts. The examiner is interpreting the accounts meeting the pre-approved authentication as the pre-set name of configuration details, see Fig. 7.);
providing, by the payment server, the list of names to a user associated with the payment account and the pre-set name for selection (See Fig. 7 and [0045] discussing the presentation of the accounts based on pre-approved levels being provided to the user for selection.);
performing one of:
retrieving, by the payment server, configuration details, …, which is selected as primary configuration details when the payment account is multi-configurable (See Fig. 14A and [0067] discussing the transaction engine retrieving any customer configuration rules before processing the transaction.); or
retrieving, by the payment server, configuration details corresponding to a selected name from the list of names or the pre-set name from the routing service (See [0045] discussing the performance of the transaction based on the details and selections by the user.);
Therefore, it would have been obvious for one of ordinary skill in the electronic transactions art before the effective filing date of the claimed invention to have modified the teachings of Batlle to include identifying, by the payment server, if there is a pre-set name of configuration details as a primary configuration for the payment account; providing, by the payment server, the list of names to a user associated with the payment account and the pre-set name for selection; performing one of:  retrieving, by the payment server, configuration details, …, which is selected as primary configuration details when the payment account is multi-configurable; or retrieving, by the payment server, configuration details corresponding to a selected name from the list of names or the pre-set name from the routing service, as disclosed by Fischer. One of ordinary skill in the art would have been motivated to make this modification in order to optimize or minimize the fees and identify the financial accounts that the merchant has agreed to accept (Fischer [0016]).  
	
9.	With regards to claim 2 (similarly claim 12), Batlle disclosed the limitations of,
when the payment request is from a Point of Sale (POS) device (See [0035] discussing the point of sale processing the configurable card and [0052] discussing the POS terminal.).
Batlle is silent on the limitations of,
wherein the primary configuration details are selected
However, Fischer teaches at Fig. 7 and [0045] that it would have been obvious to one of ordinary skill in the electronic transactions art to include wherein the primary configuration details are selected (See Fig. 7 and [0045] discussing the presentation of the accounts based on pre-approved levels being provided to the user for selection.). 
Therefore, it would have been obvious for one of ordinary skill in the electronic transactions art before the effective filing date of the claimed invention to have modified the teachings of Batlle to include wherein the primary configuration details are selected, as disclosed by Fischer. One of ordinary skill in the art would have been motivated to make this modification in order to optimize or minimize the fees and identify the financial accounts that the merchant has agreed to accept (Fischer [0016]).  
	
10.	With regards to claim 3 (similarly claim 13), Batlle disclosed the limitations of,
provided to the POS device upon identifying the flag information from the payment request indicating the payment account to be multi-configurable (See [0035] discussing the point of sale processing the configurable card and [0036] discussing the server sending to the merchant system card restriction information. Examiner notes that the merchant system includes the point of sale. The examiner is interpreting the sending of restrictions as a flag and the merchant system as a payment gateway. See also [0023] discussing the accounts as having configurable resource allocation rules and use restrictions.)).
Batlle is silent on the limitations of,
wherein the primary configuration details are selected from a list of names of configuration details
However, Fischer teaches at Fig. 7 and [0045] that it would have been obvious to one of ordinary skill in the electronic transactions art to include wherein the primary configuration details are selected from a list of names of configuration details (See Fig. 7 and [0045] discussing the presentation of the accounts based on pre-approved levels being provided to the user for selection.). 
Therefore, it would have been obvious for one of ordinary skill in the electronic transactions art before the effective filing date of the claimed invention to have modified the teachings of Batlle to include wherein the primary configuration details are selected from a list of names of configuration details, as disclosed by Fischer. One of ordinary skill in the art would have been motivated to make this modification in order to optimize or minimize the fees and identify the financial accounts that the merchant has agreed to accept (Fischer [0016]).  

11.	With regards to claim 4 (similarly claim 14), Batlle disclosed the limitations of,
wherein the payment request is received from the payment gateway when details of the payment account are provided at a merchant application, wherein the merchant application is associated with the payment gateway (See [0036] discussing the server sending to the merchant system card restriction information and [0052]-[0053] discussing the merchant system transmitting the information to the server and interface with user. The examiner is interpreting the sending of restrictions as a flag and the merchant system as a payment gateway see [0052] discussing the network communications.).

12.	With regards to claim 5 (similarly claim 15), Batlle disclosed the limitations of,
on the merchant application… when the payment request is received from the payment gateway (See [0036] discussing the server sending to the merchant system card restriction information and [0052]-[0053] discussing the merchant system transmitting the information to the server and interface with user. The examiner is interpreting the merchant system as a payment gateway, see [0052] discussing the network communications.).
Batlle is silent on the limitations of,
wherein the list of names of configuration details is provided …for selection by the user
However, Fischer teaches at Fig. 7 and [0045] that it would have been obvious to one of ordinary skill in the electronic transactions art to include wherein the list of names of configuration details is provided for selection by the user (See Fig. 7 and [0045] discussing the presentation of the accounts based on pre-approved levels being provided to the user for selection.). 
Therefore, it would have been obvious for one of ordinary skill in the electronic transactions art before the effective filing date of the claimed invention to have modified the teachings of Batlle to include wherein the list of names of configuration details is provided for selection by the user, as disclosed by Fischer. One of ordinary skill in the art would have been motivated to make this modification in order to optimize or minimize the fees and identify the financial accounts that the merchant has agreed to accept (Fischer [0016]).  


13.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatenable by Batlle and Fischer in view of U.S. Pat. Pub. No. 2016/0148182 to Craine et al. (“Craine”).

14.	With regards to claim 6 (similarly claim 16), Batlle and Fischer are silent on the limitations of,
wherein the configuration details corresponding to the selected name is stored as the primary configuration details at the merchant application for future transactions.
However, Craine teaches at [0054] that it would have been obvious to one of ordinary skill in the electronic transactions art to include wherein the configuration details corresponding to the selected name is stored as the primary configuration details at the merchant application for future transactions (See [0054] discussing the user or other entity can interact with a point-of-sale module during a transaction and can specify, via one or more interactions, that the transaction settings should be stored for future use or application to future transactions.). 
Therefore, it would have been obvious for one of ordinary skill in the electronic transactions art before the effective filing date of the claimed invention to have modified the teachings of Batlle and Fischer to include wherein the configuration details corresponding to the selected name is stored as the primary configuration details at the merchant application for future transactions, as disclosed by Craine. One of ordinary skill in the art would have been motivated to make this modification in order to preset preferences such as payment method (Craine [0074]).  
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov